HAMITER, Justice.
Plaintiffs, as heirs at law of decedent Joanna Williams Locus, instituted this suit to obtain the annulment of an ex parte judgment which, pursuant to an alleged illegal will, placed the defendants in possession of decedent’s estate, particularly a tract of land located in Caddo Parish containing approximately forty acres. The suit was dismissed, and plaintiffs appealed to this court.
The transcript furnished to us in no manner discloses the value of any part of decedent’s estate. Hence, we are without authority to entertain the appeal. Incidentally, this conclusion is supported by a motion to transfer recently filed here by the appellants themselves, they alleging therein: “That it has just been discovered that the record in this case does not show the value of the property involved to be sufficient to vest jurisdiction in this Court; the record does not show the value of the property at all; this case was therefore improperly appealed to this Court and should be transferred to the Court of Appeal, Second Circuit, State of Louisiana.”
For the reasons assigned it is ordered that this cause be transferred to the Court of Appeal, Second Circuit, pursuant to the provisions of LSA-R.S. 13:4441 and 13:-4442, the record to be filed in such court by appellants within thirty days from the date on which this decree shall become final; otherwise the appeal shall stand dismissed. Appellants shall pay the costs of the appeal to this court, and all other costs shall await the final disposition of the case.